The general assertions by defendant’s and Irving Bush’s accountant that, in his review of the general ledgers and banking records, he observed no financial irregularities or unfair conduct by defendant, is insufficient to demonstrate defendant’s entitlement to judgment dismissing the specific claims alleged. Thus, plaintiffs obligation to raise an issue of fact in opposition never arose. .
We note that the law of the case doctrine has no bearing on the allegations of self-dealing, which are separate from the claim resolved on the prior appeal by our finding that there was no is*514sue of fact as to the existence of a confidential or fiduciary relationship with regard to a 2002 agreement (66 AD3d 539 [2009]). We also note that discovery has not yet been completed. Concur — Mazzarelli, J.P., Saxe, Moskowitz, Freedman and Manzanet-Daniels, JJ.